DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.  The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Status
2.  The after-final amendment, filed 07/06/22, has been entered. Claims 2, 4-7, 10-11, 13, and 15-16 are pending. Claims 1, 3, 8-9, 12, 14, and 17-20 are cancelled. Claim 2 is amended.

3.  As amended, claim 2 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 11, 13, and 15-16, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.  Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 10/14/21 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Withdrawal of Objections/Rejections
4.  The following are withdrawn from the Office Action, filed 05/06/22:
The rejection of claims 2, 4-5, 7 and 10 under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Irvine et al. 2005 (US 2005/0053667) in view of Koutsopoulos et al. 2009 (PNAS 106(12): 4623-4628), found on page 5 at paragraph 12, is withdrawn in light of Applicant’s amendments thereto.
The rejection of claims 2, 4-7, and 10 under pre-AlA 35 U.S.C. 103(a) as being unpatentable over Irvine et al. 2005 (US 2005/0053667) in view of Koutsopoulos et al. 2009 (PNAS 106(12): 4623-4628) and Guo et al. 2010 (Arch Virol 155: 1765-1775), found on page 10 at paragraph 15, is withdrawn in light of Applicant’s amendments thereto.

Allowable Subject Matter
5.  Claims 2, 4-7, 10-11, 13, and 15-16 are allowed.

6.  Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY MAILLE LYONS whose telephone number is (571)272-2966.  The examiner can normally be reached on Monday-Friday 8 am to 5 pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http: //www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on (571)-272-0835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

7.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY MAILLE LYONS/Examiner, Art Unit 1645                                                                                                                                                                                                        
July 21, 2022